Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on July 7, 2009 (including amendments thereto) with respect to the shares of common stock of ImageWare Systems, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 7, 2009 BET FUNDING LLC By:/s/ Bruce E. Toll Name:Bruce E. Toll Title:Member BRU HOLDING CO., LLC By:/s/ Bruce E. Toll Name:Bruce E. Toll Title:Member /s/ Bruce E. Toll Bruce E. Toll
